Citation Nr: 1312667	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-43 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1953 to August 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  In March 2013, the Veteran testified before the undersigned Veteran's Law Judge sitting at the RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in March 2013 that he experienced a very high heartbeat in service during moments of anxiety.  He said this was especially so while conducting Green Beret training which included making an airplane jump at night.  The Veteran said that during his discharge physical the examining physician told him that he had an irregular heartbeat and wanted to make sure this was noted in his military records because it could create problems for him later on.  

Unfortunately, the Veteran's service treatment records are not available for review and are presumed destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri, in 1973.  In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records). 

In further regard to VA's duty to assist, the Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2012).  Under the circumstances presented in this case, the Board finds that the Veteran has met the guidance set forth in McLendon, and an examination is indicated.

Postservice medical evidence includes a December 2007 record from I. Wiener, M.D., stating that the Veteran had been under his care since 1986 at which time paroxysmal atrial fibrillation had been documented.  He also said that the record indicates that the Veteran was having palpitations for a period prior to this.  He relayed the Veteran's report that he had been told in service in 1955 that he had an irregular heart and opined that "it is certainly conceivable that his atrial arrhythmias had begun at that time".  A request for all of Dr. Wiener's clinical records, particularly those from the onset of treatment, reported to be in 1986, would be helpful in deciding this claim.  

Postservice medical records also contain a recent impression in May 2009 of ASCVD (arteriosclerotic cardiovascular disease), status post PTCA (percutaneous transluminal coronary angioplasty) stent in RCA (right coronary artery) in November 2008; chronic atrial fibrillation, ventricular rates well controlled; status post pacemaker in February 2007, and hyperlipidemia.  

Lastly, the Veteran also testified in March 2013 that he had four physicals a year at the "Beverly Hills Clinic" beginning in the 1950s related to his employment with American Safety Equipment, and three or four visits at the Birmingham VA facility in San Fernando Valley in the late 1970s or early 1980s.  Attempts to obtain these identified records should be made.  38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide authorization forms necessary to allow the RO/AMC to obtain records of his physicial examinations performed at "The Beverly Hills Clinic" beginning in the 1950s.  He should also be asked to provide a release for, or provide copies of, the clinical records from Dr. Wiener, particularly any of those dated from 1986.  If no records can be obtained, VA's efforts and any resolution determined must be fully documented for the record, compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be ensured.

2.  Obtain any outstanding pertinent VA medical records, to specifically include treatment records from the Birmingham VA medical facility in San Fernando Valley in the late 1970s or early 1980s.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Whether or not records are obtained, forward the claims file and any other records obtained to an appropriate medical professional for an opinion as to the nature and etiology of cardiovascular pathology.  The appellant's testimony concerning his recollections of irregular heartbeats in service should be considered.  An opinion is requested as to whether any current heart disorder identified could stem from or be related to the reported in service symptoms and those symptoms reported after service.  If an opinion cannot be entered without an examination, afford the Veteran an appropriate VA examination to determine the nature and etiology of any current heart condition.  All indicated evaluations, studies and tests deemed appropriate should be accomplished and all findings reported in detail.  The claims file must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  

Whether examined or not, an opinion is requested of the reviewer to address whether it is at least as likely as not (i.e., a probability of 50 percent or higher) that any present heart disorder is related to the Veteran's military service and the symptoms that he reported present therein.  

The examiner/reviewer should provide a thorough rational for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.  

4.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim for service connection for a heart disability should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



